DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analyzing unit” and “post-processing unit” in claims 8-14.  One having ordinary skill in the art would have understood these units to be supported by an appropriately programmed computer processor with corresponding programming modules.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 10 recite “bandwidth, center frequency, acquisition time, trigger offset, level, or any combination thereof.”  It is unclear what would read on a combination of all of “bandwidth, center frequency, acquisition time, trigger offset, level.”  This leaves the scope of the claims unclear.
Claims 5 and 13 recite “preferably minimized error vector magnitude, maximum correlation, power maximum, or any combination thereof.”
	The term “preferably” leaves the scope of the claim unclear because it is not clear as to whether the language following this term need to be present or not.

	Claims 6 and 12 recite “target bandwidth, target center frequency, target acquisition time, target trigger offset, level, or any combination thereof.”  It is unclear what would read on a combination of all of “target bandwidth, target center frequency, target acquisition time, target trigger offset, level.”  This leaves the scope of the claims unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbordt et al. (US 20160070461 A1)[hereinafter “Herbordt”].
Claims 1 and 8, Herbordt discloses a method (and corresponding computer-implemented device)[Paragraph [0026]] for controlling a measurement device, the method comprises the steps of:
displaying a measurement trace on a display of the measurement device [Paragraph [0037] – “FIG. 5A shows a display 2 in form of a touch-screen 2 of the measurement system 1 according to the present invention. On the touch-screen 2 there are three different user interfaces 50, 51, 52 displayed. A first user interface 50 displays at least one measured signal 53 in the time domain. A second user interface 51 displays the at least one measured signal 53 in the frequency domain.”],
analyzing a subset of measurement data represented by the measurement trace on the basis of at least one target measurement parameter [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”], and
searching for the at least one target measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claims 2 and 9, Herbordt discloses that the subset of measurement data is determined on the basis of at least one user measurement parameter set by at Paragraph [0025] – “A gesture is thereby a contact and/or a movement of one or more physical objects on and/or near the touch-screen 2. The physical objects can be the fingers 20.sub.1, 20.sub.2, 20.sub.3, 20.sub.4, 20.sub.5 of the hand or input devices, like pens. The different gestures should be different from each other in such a way that they can be detected in a reliable manner without having a user to “train” the measurement system 1. The gestures should also be consistent to each other as well as intuitive. A spread gesture is associated with a zoom function, for example.”].

Regarding Claims 3 and 10, Herbordt discloses that the at least one user input comprises at least one of a keyboard input, a mouse input, a touch gesture, and a voice control command [Paragraph [0025] – “A gesture is thereby a contact and/or a movement of one or more physical objects on and/or near the touch-screen 2. The physical objects can be the fingers 20.sub.1, 20.sub.2, 20.sub.3, 20.sub.4, 20.sub.5 of the hand or input devices, like pens. The different gestures should be different from each other in such a way that they can be detected in a reliable manner without having a user to “train” the measurement system 1. The gestures should also be consistent to each other as well as intuitive. A spread gesture is associated with a zoom function, for example.”] and/or wherein the at least one user measurement parameter comprises at least one of bandwidth, center frequency, acquisition time, trigger offset, level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”], or any combination thereof.

Regarding Claim 4, Herbordt discloses that the at least one user measurement parameter comprises at least one of bandwidth, center frequency, acquisition time, trigger offset, level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”], or any combination thereof.

Regarding Claim 5, Herbordt discloses that the method further comprises the step of automatically setting the at least one target measurement parameter in the display of the measurement device and/or wherein the method further comprises the step of setting the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization, error vector magnitude, preferably minimized error vector magnitude, maximum correlation, power maximum, or any combination thereof [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Claims 6 and 12, Herbordt discloses that the at least one target measurement parameter comprises at least one of target bandwidth, target center frequency, target acquisition time, target trigger offset, level [Paragraph [0041] – “Within the sixth user interface 56 the measured signal 53 is displayed in a higher zoom in such a way that the first marker 60 is in the center of the sixth user interface 56. It can also be seen that another marker 60, also indicating an amplitude value of “1,2” of the measured signal 53 is near the first marker 60.”], or any combination thereof.

Regarding Claim 7, Herbordt discloses that the method further comprises the step of deriving the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claim 11, Herbordt discloses that the analyzing unit is further configured to automatically set the at least one target measurement parameter in the display of the measurement device, and/or that the post-processing unit is further configured to automatically set the at least one target measurement parameter in the display of the measurement device [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Regarding Claim 13, Herbordt discloses that the analyzing unit is further configured to set the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], error vector magnitude, preferably minimized error vector magnitude, maximum correlation, power maximum, or any combination thereof, and/or that the post-processing unit is further configured to set the at least one target measurement parameter on the basis of at least one reasonable analysis result especially in the form of synchronization [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], error vector magnitude, preferably minimized error vector magnitude, maximum correlation, power maximum, or any combination thereof.

	Regarding Claim 14, Herbordt discloses that the analyzing unit is further configured to derive the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”], and/or wherein the post-processing unit is further configured to derive the at least one target measurement parameter from the at least one user measurement parameter [Paragraph [0041] – “By applying a special gesture, which is explained in more detail below, a user can toggle between all the markers 60. This means that after each toggle another marker is in the center of the sixth user interface 56 thereby displaying the measured signal 53 in another way.”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865